Title: To Thomas Jefferson from George McDougall, 18 August 1807
From: McDougall, George
To: Jefferson, Thomas


                                                
                            Sir,
                            Detroit 18th. August 1807—
                        

                        Nothing but the Duty I owe to the Country in which I live and to the cause of Justice could induce me to address this Letter to you—A party here principally British Subjects under the Influence of Stanley Griswold the Secretary of the Territory, have for some time past been—industriously employed in obtaining Signatures to a paper, said to contain charges against Govr. Hall. a number of Gentlemen devoted to the Interests of the Country have made an application to James Abbot for a Copy of the paper with the charges Their object was if any of the Governors Conduct had been improper, that they might join in suitable measures for redress—Their request was refused—To my certain knowledge, the basest and most unjustifiable means have been made use of to obtain Signatures—
                  I am informed by Major Campau that in the District of Huron a blank piece of paper has been presented to an Ignorant Class of people as your petition will inform you (who do not understand a Word of the English Language a french translation not having as yet been drawn up and there is probably not one in twenty who know a letter of the Alphabet) for their signatures, stating that it was to be attached to a petition to the President then about Ninety Miles distant at the River Raisin, to have their Taxes done away and a confirmation of their Lands; to others it hath been represented without reading of the Petition  that it was to have this individual or that Individual as the case might be removed from Office in the Territory; to others again Sir it hath been represented (for seldom hath it been read) that it was a petition for an increase of Troops at this alarming Crisis, and to give an increase to the circulating medium and many other things of a like kind—
                  Many, very many, have stated to me their mortification that their names are to the paper and their desire to have them erased—. As Chief Judge of the Court of the Districts of Huron and Detroit, I have laid the Treasurers Accounts before the Grand Jury, and those Account rolls prove many things, Which are said to be stated in the paper or Petition, to be false No Man wishes more to see misconduct punished than myself—But Sir, I wish to see it done in a manly and honorable manner I know the Governor wishes every part of his Conduct to be fairly investigated, He pays no attention whatever to the contemptable efforts, which are usued against him—He solely relies on the purity of his views—At this Critical time, he is making every exertion for the defence of the Country, and to induce the Indians to a proper line of Conduct—I hope and believe the wise and prudent measures he is taking, will save us from the Calamities we have feared— This unprincipled party however, are doing all in their power to obstruct his measures. without him at present,  miserable indeed would be the situation of this Country The great Body of the Country would be ready to petition in his favor if he would permit it. He says if his Public Conduct will not support his Character and Situation, he will rely on nothing besides
                  Excuse Sir this Liberty, and believe me it results from nothing but a sense of Duty You are too just to determine a cause by prejudicial exparte statements, and too good to injure a Man, who has always deserved well of his Country without giving him an opportunity of vindicating his Conduct— We feel an anxiety on our own accounts—We fear, he will be disgusted with the Country and abandon his Situation We well know he is making great sacrifices, and spending his private Fortune in his public Station
                  I pray you Sir to accept my Salutations, and assurances of Respectful Consideration and Esteem—
                        
                            Geo. Mc.Dougall
                     
                        
                    
                     PS Visited to our critical Situation at this time when every Friend to Government is busily employed in building the Blockhouses, and at the Public Works erecting round the Town, keeping Guard every night to, and at the request of the different Jurors and the Gentlemen of the Bar, Our Court was adjourned yesterday one hour after it ope to the  Monday in September next
                                          
                  
                            
                            G. Mc.D
                        
               